Title: George Jefferson to Thomas Jefferson, 1 August 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 1st Augt 1811
              
			 Mr Thomas Taylor an acquaintance of mine having lately purchased some land near the West-ham ferry, it occurred to me that he would probably purchase the lots which I recollected to have heard you say you owned there.—On mentioning it to him, I found him very anxious to purchase. As
				the place can never more be of any value as a landing, unless we suppose the Canal to be abandoned, I conclude that you would be willing to sell the lots, since the trifle they would bring would be better saved than lost: if so, be so obliging as to inform Mr Taylor or myself of the number you have, and of their numbers.
          I have not been able to do any thing with your Tobacco, not even by dividing it as you proposed.
          I am Dear Sir Your Very humble servt
                  Geo. Jefferson
        